DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 3 October 2022 have been fully considered but they are not persuasive. 
On pages 7-9 the applicant argues that the combination of Bender, Choi and Martin fails to teach amended claim 1 [previous claim 16].  Specifically, on page 8, the applicant argues that Martin doesn’t teach “selecting, by the remote server system, one or more T-scores correlating to the resultant sway velocity associated with the first balance pose based on a preferred sport of the user.”  Then, on pages 8-9 the applicant argues that Martin does not tach “one or more T-scores correlating to the resultant sway velocity associated with the first balance pose” and further that Choi also fails to teach “selecting, by the remote server system, one or more T-scores correlating to the resultant sway velocity associated with the first balance pose based on a preferred sport of the user.”  The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  None of the cited references by themselves were used to teach the limitation “selecting, by the remote server system, one or more T-scores correlating to the resultant sway velocity associated with the first balance pose based on a preferred sport of the user.”  Bender, which the applicant does not even address in their arguments, already teaches of selecting comparison results and receiving and displaying the comparison results by a local computing device.  Choi was only used to teach that T-scores can be used as the comparison results.  Martin was only used to teach the concept of performance data being selected based upon a user profile indicating a “preferred” sport of the user, where the performance data is “selected” as it is added to the user profile before it is saved.  Thus, in the combination these teachings of Martin are applied to the T-score and assessment teachings of Bender and Choi thus resulting in “selecting, by the remote server system, one or more T-scores correlating to the resultant sway velocity associated with the first balance pose based on a preferred sport of the user” since in the combination the T-scores from the sway velocity will correspond to “preferred” sport of the user and these will be “selected” to then be displayed by the local computing device.
Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (WO 2013/056218 A2) in view of Choi (US 2014/0074268) and further in view of Martin (US 2013/0224708).

Regarding claim 1, Bender et al. disclose a method for assessing a user’s static stability (Figure 1 and paragraphs [0041]-[0043]), the method comprising:
notifying a user to assume a first balance pose on a force plate (Paragraph [0043], “a subject is instructed to stand and hold position on a balance board” [balance board is a “force plate”]);
receiving a first set of sensor data indicative of a center of pressure, wherein the first set of sensor data is generated by the force plate while the user is in the first balance pose (Paragraph [0043], “measurements of COP are taken during a 3 successive 2 minute intervals” [COP stands for “center of pressure”].);
determining, based on the first set of sensor data, a resultant sway velocity associated with the first balance pose (Paragraph [0043], “data from the balance board permits calculation of COP and COP sway velocity, which is then calculated”);
transmitting the resultant sway velocity associated with the first balance pose to a remote server system (Paragraph [0043]: “This data is then compared to a demographically relevant sample in a database which has been previously populated and may be compared to longitudinal (time series) data on the subject in order to assess progression or treatment of nonspecific low back pain", wherein said database is part of the web application component of figure 1, as described in paragraph [0027], i.e. hosted at the server side of e.g. figures 3-5. See also paragraph [0037]: "The data acquired in task-measurement is then transmitted by a hard or wireless link to a server including the web application 140 which hosts an analysis module, and one or more data bases where, using standard methods of mathematical analysis (signal extraction, averaging and statistical processing}, relevant performance information may be extracted.”); and
receiving from the remote server system and displaying on a local computing device one or more comparison results correlating to the resultant sway velocity associated with the first balance pose (Paragraph [0074]: “One or more display devices may be driven by the main server for the purposes of display of data acquisition and interpretation. These displays may be linked to the server 140 through the internet and browser driven so that the display is independent of device specific constraints”, wherein said display devices pertain to the local client of Figure 1, paragraph [0076]: “a Bluetooth-equipped laptop may function as a gateway for the purposes of the present system and preferably has an integrated display suitable for presentation of test performance data and instructions when driven by suitable software. The software may be configured so as to provide graphic confirmation of test performance using displays of data or symbolic icons or text as desired.”  See also the corresponding local displays that are indicated in Figures 3 and 4. And, as mentioned above, sway velocity is described in paragraph [0043].  Thus the comparison results displayed are correlated to the sway velocity associated with the first balance pose as claimed.).
Bender et al. fail to explicitly teach wherein the comparison results are T-scores.
However, T-scores were a commonly known statistical measure before the effective filing date of the claimed invention, as exemplified by Choi (See paragraph [0040], which describe using standardized scores such as T-score.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use T-scores as taught by Choi for the comparison results as taught by Bender et al. since the T-scores were well known in the art and would have yielded predictable results of providing statistical analysis to the user.  The motivation to specifically utilize T-scores would have been in order to provide use of a score that makes it easy to interpret and understand the results.
Bender et al. and Choi fail to teach selecting, by the remote server system, one or more T-scores correlating to the resultant sway velocity associated with the first balance pose based on a preferred sport of the user.
Martin discloses of performance data being selected based upon a user profile indicating a “preferred” sport of the user (Paragraph [0048]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the user profile teachings of Martin the method taught by the combination of Bender et al. and Choi such that the user’s T-scores can be in comparison with other players of the same sport.  The motiviaotn to combine would have been in order to allow the user to easily gage themselves in their preferred sport thus helping easily identify any improvements that need to be made.  

Regarding claim 2, Bender et al., Choi and Martin disclose the method of claim 1, further comprising:
after receiving the first set of sensor data, notifying the user to assume a second balance pose on the force plate (Bender et al.: Paragraph [00149] states “…the protocol may: direct the patent to perform two or more different types of measurements…when two or more different types of measurements are performed, present/analyze results separately.  Thus, given paragraph [0043], a “second balance pose” will be assumed by the user on the force plate after the first pose [after receiving the first set of sensor data].);
receiving a second set of sensor data indicative of a center of pressure, wherein the second set of sensor data is generated by the force plate while the user is in the second balance pose (The process is repeated for the second pose, thus see paragraph [0043] of Bender et al. and the explanation of claim 1.);
determining, based on the second set of sensor data, a resultant sway velocity associated with the second balance pose (The process is repeated for the second pose, thus see paragraph [0043] of Bender et al. and the explanation of claim 1.);
transmitting the resultant sway velocity associated with the second balance pose to a remote server system (The process is repeated for the second pose, thus see paragraphs [0043], [0027], and [0037], Figures 3-5 of Bender et al., and the explanation of claim 1.); and
receiving from the remote server system and displaying on a local computing device one or more T-scores correlating to the resultant sway velocity associated with the second balance pose (The process is repeated for the second pose, thus see paragraphs [0043], [0074] and [0076], Figure 1 of Bender et al. [in combination with the T-score of Choi], and the explanation of claim 1.)

Regarding claim 3, Bender et al., Choi and Martin disclose the method of claim 1, wherein the first balance pose comprises the user balancing upon a first leg on the force plate while maintaining a second leg in a raised position (Bender et al.: Paragraph [00140], “one-legged stance” which means one leg is on the plan and the other is in a raised position.).

Regarding claim 7, Bender et al., Choi and Martin disclose the method of claim 1, wherein the first set of sensor data includes sensor data generated by the force plate in response to a predetermined number of repetitions performed by the user assuming the first balance pose on the force plate (Bender et al.: Paragraph [00149], “the protocol may direct the patient to perform the same measurement type multiple times…” [predetermine number of repetitions]).

Regarding claim 8, Bender et al., Choi and Martin disclose the method of claim 7, wherein the resultant sway velocity associated with the first balance pose is based at least in part on an average value of the resultant sway velocity for the predetermined number of repetitions performed by the user assuming the first balance pose on the force plate (Bender et al.: Paragraph [00149], “the protocol may direct the patient to perform the same measurement type multiple times and average/interpolate results for analysis.”).

Regarding claim 9, Bender et al., Choi and Martin disclose the method of claim 8, wherein the second set of sensor data includes sensor data generated by the force plate in response to a predetermined number of repetitions by the user assuming the second balance pose on the force plate (Bender et al.: Paragraph [00149], “the protocol may direct the patient to perform the same measurement type multiple times…” [predetermine number of repetitions], which can occur for the “second set of sensor data”).

Regarding claim 10, Bender et al., Choi and Martin disclose the method of claim 9, wherein the resultant sway velocity associated with the second balance pose is based at least in part on an average value of the resultant sway velocity for the predetermined number of repetitions by the user assuming the second balance pose on the force plate (Bender et al.: Paragraph [00149], “the protocol may direct the patient to perform the same measurement type multiple times and average/interpolate results for analysis.”).

Regarding claim 15, Bender et al., Choi and Martin disclose the method of claim 1, further comprising, selecting, by the remote server system, the one or more T-scores correlating to the resultant sway velocity associated with the first balance pose based on a gender of the user (Bender et al.: Paragraph [00121], “…based on one or more of the gender…” thus the T-scores [in the combination] can be associated based on gender.).

Regarding claim 17, Bender et al., Choi and Martin disclose the method of claim 16, further comprising, selecting, by the remote server system, the one or more T-scores correlating to the resultant sway velocity associated with the first balance pose based on a preferred position within the preferred sport of the user (See the explanation of claim 16 above, and furthermore Martin also indicates in the user profile the user’s “preferred” position in their sport.).

Claims 4-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (WO 2013/056218 A2) in view of Choi (US 2014/0074268) and further in view of Martin (US 2013/0224708) and Marks et al. (US 2015/0364059).

Regarding claim 4, Bender et al., Choi and Martin disclose the method of claim 3.
While Bender et al. disclose in paragraph [00149] that different measurements are performed, Bender et al., Choi and Martin fail to explicitly teach wherein the second balance pose comprises the user balancing upon the second leg on the force plate while maintaining the first leg in a raised position.
Marks et al. disclose wherein a second balance pose comprises the user balancing upon a second leg on the force plate while maintaining a first leg in a raised position (Figures 6-7 teach multiple yoga poses and paragraph [0050] states “standard yoga poses” where the tree pose is a known standard pose, which involves one leg on the ground/board and one left in a raised position.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Bender et al., Choi and Martin performs the same function as it does separately of assessing a user’s static ability, and Marks et al. performs the same function as it does separately of providing a multitude of positions.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in assessing a user’s static ability across a multitude of poses.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 5, Bender et al., Choi and Martin disclose the method of claim 1.
While Bender et al. disclose in paragraph [00149] that different measurements are performed, Bender et al., Choi and Martin fail to explicitly teach wherein the first balance pose comprises the user balancing upon a first hand on the force plate while maintaining a plank position.
Marks et al. disclose wherein a first balance pose comprises a user balancing upon a first hand on a force plate while maintaining a plank position (Figures 6-7 teach multiple yoga poses and paragraph [0050] states “standard yoga poses” where the plank pose is a known standard pose.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Bender et al., Choi and Martin performs the same function as it does separately of assessing a user’s static ability, and Marks et al. performs the same function as it does separately of providing a multitude of positions.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in assessing a user’s static ability across a multitude of poses.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 6, Bender et al., Choi, Martin and Marks et al. disclose the method of claim 5, wherein the second balance pose comprises the user balancing upon a second hand on the force plate while maintaining a plank position (Marks et al.: Figures 6-7 teach multiple yoga poses and paragraph [0050] states “standard yoga poses” where the plank pose is a known standard pose.).

Regarding claim 18, Bender et al., Choi and Martin disclose the method of claim 1.
Bender et al., Choi and Martin fail to explicitly teach further comprising storing, by the remote server system, the resultant sway velocity associated with the first balance pose in a database.
Marks et al. disclose of storing, by the remote server system, the resultant data associated with a first balance pose in a database (Paragraph [0063], a history of the user’s poses may be stored [which thus would be a “database” of the user’s scores.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Marks et al. to store the resultant sway velocity associated with the first balance pose as taught by the combination of Bender et al., Choi and Martin in a database.  The motivation to combine would have been in order to allow the user to view and evaluate their progress over time thus improving feedback and helping the user to progress.

Regarding claim 19, Bender et al., Choi, Martin and Marks et al. disclose the method of claim 18, further comprising storing, by the remote server system, the resultant sway velocity associated with the second balance pose in the database (Marks et al.: Paragraph [0056] [in the combination]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (WO 2013/056218 A2) in view of Choi (US 2014/0074268) and further in view of Martin (US 2013/0224708) and Naito et al. (US 2016/0278683).

Regarding claim 11, Bender et al., Choi and Martin disclose the method of claim 1.
Bender et al., Choi and Martin fail to teach wherein the force plate includes one or more piezoelectric sensors.
Naito et al. disclose wherein a force plate includes one or more piezoelectric sensors (Figure 1 and paragraph [0035]).
Thus the combination of Bender et al., Choi and Martin contained a device which differed from the claimed device by the substitution of the sensor.
Naito et al. teaches the substituted piezoelectric sensor, and the function was known in the art to measure force/pressure data.
Bender et al., Choi and Martin’s sensor could have been substituted with the piezoelectric sensor of Naito et al., and the results would have been predictable and resulted in providing the measurement data.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (WO 2013/056218 A2) in view of Choi (US 2014/0074268) and further in view of Martin (US 2013/0224708) and Ehrenberger et al. (US 2005/0124911).

Regarding claim 12, Bender et al., Choi and Martin disclose the method of claim 2.
Bender et al., Choi and Martin fail to explcitily teach the method further comprising, concurrently displaying, as a vertical bar chart, each of the T-scores correlating to the resultant sway velocity associated with the first balance pose and the second balance pose.
Ehrenberger et al. disclose a method comprising concurrently displaying, as a vertical bar chart, data associated with balance (Figures 1-4).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the bar chart teachings of Ehrenberger et al. and apply them to the method taught by the combination of Bender et al., Choi and Martin such that the T-scores correlating to the resultant sway velocity associated with the first balance pose and the second balance pose would be displayed concurrently as a vertical bar chart.  The motivation to combine would have been to allow the user easy recognition and analysis between the respective scores of the differing poses.

Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (WO 2013/056218 A2) in view of Choi (US 2014/0074268) and further in view of Martin (US 2013/0224708) and Eguibar et al. (US 2014/0081177).

Regarding claim 13, Bender et al., Choi and Martin disclose the method of claim 1.
Bender et al., Choi and Martin fail to explicitly teach the method further comprising, displaying, as a plotted line, a plurality of T-scores correlating to the resultant sway velocity associated with the first balance pose over time.
Eguibar et al. disclose a method comprising displaying, as a plotted line, data associated with balance (Figure 5).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the plotted line teachings of Eguibar et al. and apply them to the method taught by the combination of Bender et al., Choi and Martin such that the T-scores correlating to the resultant sway velocity associated with the first balance pose over time would be displayed as a plotted line.  The motivation to combine would have been to allow the user easy recognition and analysis of the results.

Regarding claim 14, Bender et al., Choi and Martin disclose the method of claim 2.
Bender et al., Choi and Martin fail to explicitly teach the method further comprising, displaying, as a plotted line, a plurality of T-scores correlating to the resultant sway velocity associated with the second balance pose over time.
Eguibar et al. disclose a method comprising displaying, as a plotted line, data associated with balance (Figure 5).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the plotted line teachings of Eguibar et al. and apply them to the method taught by the combination of Bender et al., Choi and Martin such that the T-scores correlating to the resultant sway velocity associated with the second balance pose over time would be displayed as a plotted line.  The motivation to combine would have been to allow the user easy recognition and analysis of the results.

Regarding claim 20, please refer to the rejection of claim 13, for example, where the displayed assessment is the plotted line graph.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
24 October 2022